DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,287,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scope of the patent encompasses the claim scope of the application.
Regarding claim 1 of APP’897, see Table 1 below.
Claim 1 of APP’897
Claim 1 of PAT’105
Additional Comments
A light emitting module comprising: a light guide member comprising: an emission region defined by a sectioning groove, a light source placement part located in the emission region, and a light adjusting hole that, in a schematic top view, is located between the sectioning groove and the light source placement part; and 
A light emitting module comprising: a light guide member comprising: an emission region defined by a sectioning groove, a light source placement part located in the emission region, and a light adjusting hole that, in a schematic top view, is located between the sectioning groove and the light source placement part; and 

a light source disposed in the light source placement part, 
a light source disposed in the light source placement part, 

wherein: a refractive index of an inside of the light adjusting hole is lower than a refractive index of the light guide member, 
wherein: a refractive index of an inside of the light adjusting hole is lower than a refractive index of the light guide member, 

in the schematic top view, the light adjusting hole is positioned to intersect with a first straight line connecting a center of the light source and a point in the sectioning groove that is farthest from the center of the light source, in the schematic top view, no light adjusting hole is positioned on a second straight line connecting the center of the light source and a point in the sectioning groove that is closest to the center of the light source, 
in the schematic top view, the light adjusting hole is positioned to intersect with a first straight line connecting a center of the light source and a point in the sectioning groove that is farthest from the center of the light source, in the schematic top view, no light adjusting hole is positioned on a second straight line connecting the center of the light source and a point in the sectioning groove that is closest to the center of the light source, 

the light adjusting hole has a first lateral face located closer to the light source and a second lateral face located opposite the first lateral face, 
the light adjusting hole has a first lateral face located closer to the light source and a second lateral face located opposite the first lateral face, 

at least one of normal lines to the first lateral face or at least one of normal lines to the second lateral face is oblique to a first direction that is parallel to the first straight line,
at least one of normal lines to the first lateral face or at least one of normal lines to the second lateral face is oblique to a first direction that is parallel to the first straight line,


a width of the light adjusting hole in the first direction at a position on the first straight line is smaller than a width of the light adjusting hole in the first direction at a position distant from the first straight line.


Table 1

Regarding claim 2-20 of APP’897, claims 2-12 of PAT’105 discloses all the limitations of the claim.

Claim Interpretation
Claim 1 recites the term “light adjusting hole”. According to para[0036] of the applicant’s specification, the term “hole” has been defined to include a recessed part that does not pass through a body (such as a groove, indentation, etc) and a through hole that passes through a body. As a result, the term “light adjusting hole” can be interpreted as a recessed part or a through hole adjusting a light ray. In the instant case, the term “light adjusting hole” was interpreted as a recessed part (such as a groove) as seen in Fig.3 of the applicant’s drawings.

Claim 20 recites the term “wiring substrate”. Since the claim does not explicitly include wires, the term “wiring substrate” was interpreted to be a substrate for electrical connection known to one of ordinary skill in art such as traces or other conductive elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2009/0067176), and in view of SHMIZU (US 2012/0013811), 
Regarding claim 1, WANG discloses a light emitting module comprising a light guide member (500, Fig.6) comprising an emission region (111, Fig.1), a light source placement part (113, Fig.1) located in the emission region, and a light adjusting hole (514, Fig.6); and a light source (120, Fig.1) disposed in the light source placement part, 
in the schematic top view, the light adjusting hole is positioned to intersect with a first straight line connecting a center of the light source and a point farthest from the center of the light source (as seen in Fig.6, one of the light adjusting holes 514 intersects the first straight line connecting the light source 120 and the furthest corner point), 
in the schematic top view, no light adjusting hole is positioned on a second straight line connecting the center of the light source and a point closest to the center of the light source (as seen in Fig.6, no light adjusting hole 514 intersects the second straight line connecting the light source 120 and the closest point), 
the light adjusting hole has a first lateral face, and a second lateral face located opposite the first lateral face (“lateral” was interpreted as a side; as seen in Fig.6, the first lateral face of the light adjusting hole 514 faces the light source 120, the second lateral face of the light adjusting hole 514 faces the corner of the light guide member 500), and at least one of normal lines to the first lateral face or at least one of normal lines to the second lateral face is oblique to a first direction that is parallel to the first straight line (as seen in Fig.6, since the first and second lateral face of the light adjusting hole 514 curves, one of the normal lines is oblique to the first straight line).

    PNG
    media_image1.png
    455
    553
    media_image1.png
    Greyscale

Modified Fig.6 of WANG

WANG fails to disclose the emission region defined by a sectioning groove, the light adjusting hole that, in a schematic top view, is located between the sectioning groove and the light source placement part, and wherein a refractive index of an inside of the light adjusting hole is lower than a refractive index of the light guide member.
However, SHIMIZU discloses a sectioning groove (AR, Figs.4-5).
Therefore, in view of SHIMIZU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sectioning groove as taught by SHIMIZU to the light guide member of WANG in order to provide a matrix of light sources and light guide members to control the characteristics of a portion of the matrix. As a result, in a schematic top view, the light adjusting hole would have been located between the sectioning groove and the light source placement part.
Regarding “wherein a refractive index of an inside of the light adjusting hole is lower than a refractive index of the light guide member”, as seen in para[0018] and para[0026] of WANG, the refractive index of the light guide member 110 is between 1.4 - 1.6, and the light adjusting hole 514 is a recess. Since the light adjusting hole 514 is a recess, the light adjusting hole 514 was considered to be air. As a result, the refractive index of an inside of the light adjusting hole (e.g. air) is lower than a refractive index of the light guide member.

Regarding claim 2, WANG further discloses wherein in the schematic top view, a shape of the emission region is quadrilateral, and the first straight line connects the center of the light source and a corner of the emission region (as seen in Figs1-2, the emission region of the light guide member 110 was considered to be quadrilateral or a four-sided shape).

Regarding claim 3, WANG further discloses wherein the light guide member (500, Fig.6) has at least one additional light adjusting hole (514, Fig.6), and in the schematic top view, the light adjusting hole and the additional light adjusting hole are respectively located at positions between the light source and corners of the emission region (as seen in Fig.6, the light adjusting holes 514 are located between the light source 120 and corners of the emission region of the light guide member 500).

Regarding claim 5, WANG modified by SHMIZU as discussed above for claim 1 further discloses wherein an air layer is located inside the light adjusting hole.

Regarding claim 9, WANG further discloses wherein in the schematic top view, the first lateral face is concave-shaped so as to be curved inward of the light adjusting hole (as seen in Fig.6, the first lateral face of the light adjusting hole 514 facing the light source 120 was considered to be concave-shaped curving inward).

Regarding claim 10, WANG further discloses wherein in the schematic top view, the light adjusting hole is concave lens-shaped (as seen in Fig.6, since the light adjusting hole 514 includes a concave-shaped component, the light adjusting hole 514 was considered to be a general concave lens-shaped).

Regarding claim 19, WANG further discloses wherein an upper face and a lower face of the light guide member are flat along the second straight line (as seen in Figs.1 and 6, the upper face and the lower of the light guide member 500 was considered to be flat or planar on the second straight line because there are no light adjusting holes 514).

Regarding claim 20, WANG modified by SHMIZU as discussed above for claim 1 discloses a planar light source comprising a light emitting module according to claim 1.
WANG modified by SHMIZU fails to disclose a wiring substrate, wherein the light guide member is disposed on the wiring substrate, and the light source is mounted on the wiring substrate.
However, SHIMIZU further discloses a wiring substrate (as seen in Fig.5 and para[0049], the “wiring substrate” was considered to be the LED board 17 having metal film wiring patterns), a light guide member (18, Fig.5) is disposed on the wiring substrate, and a light source (16, Fig.5) is mounted on the wiring substrate.
Therefore, in view of SHIMIZU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wiring substrate as taught by SHIMIZU to the light guide member of WANG modified by SHMIZU in order to electrically connect the light sources on the wiring substrate.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2009/0067176) modified by SHMIZU (US 2012/0013811), and in view of MORITA (JP2007329114).
Regarding claim 4, WANG modified by SHMIZU fails to disclose wherein light emitted from the light source is refracted in the light adjusting hole.
However, MORITA discloses a light emitted from a light source is refracted in a light adjusting hole (as seen in Figs.21 and 23-24, light emitted from a light source 2 is refracted in a light adjusting hole 7b).
Therefore, in view of MORITA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate refraction as taught by MORITA to the light adjusting hole of WANG modified by SHMIZU in order to direct light of the light source such as out of the light guide member or towards an area of the light guide member.

Regarding claim 11, WANG modified by SHMIZU fails to disclose wherein the light adjusting hole reaches an upper face of the light guide member, but is positioned apart from a lower face of the light guide member.
However, MORITA discloses a light adjusting hole (7b, Fig.23) reaches the upper face of a light guide member (3, Fig.23), but is positioned apart from the lower face of the light guide member.
Therefore, in view of MORITA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light adjusting hole on the upper face of the light guide member as taught by MORITA to the light guide member of WANG modified by SHMIZU in order to direct light of the light source such as out of the light guide member or towards an area of the light guide member.

Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2009/0067176) modified by SHMIZU (US 2012/0013811), and in view of TSAI (US 2008/0137335).
Regarding claim 6, WANG modified by SHMIZU fails to disclose wherein in the schematic top view, the second lateral face is concave-shaped so as to be curved inward of the light adjusting hole.
However, TSAI discloses a second lateral face is concave-shaped so as to be curved inward of a light adjusting hole (“lateral” was interpreted as a side; as seen in Fig.10, the second lateral face of the light adjusting hole 81 faces the corner of the light guide member 41; as seen in Fig.10, the second lateral face of the light adjusting hole 81 was considered to be concave-shaped curving inward).
Therefore, in view of TSAI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a concave shape as taught by TSAI to the second lateral face of WANG modified by SHMIZU in order to provide a shape to direct light for a desired light distribution pattern.

Regarding claim 7, WANG modified by SHMIZU modified by NAME as discussed above for claim 6 fails to disclose wherein in the schematic top view, the first lateral face is convex-shaped so as to be curved outwardly protruding from the light adjusting hole, and a curvature of the first lateral face is smaller than a curvature of the second lateral face.
However, TSAI discloses a first lateral face is convex-shaped so as to be curved outwardly protruding from a light adjusting hole (“lateral” was interpreted as a side; as seen in Fig.10, the first lateral face of the light adjusting hole 81 faces the corner of the light source 46; as seen in Fig.10, the first lateral face of the light adjusting hole 81 was considered to be convex-shaped curving outward toward the light source 46).
Therefore, in view of TSAI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a convex shape as taught by TSAI to the first lateral face of WANG modified by SHMIZU and TSAI in order to provide a shape to direct light for a desired light distribution pattern.
	Regarding “a curvature of the first lateral face is smaller than a curvature of the second lateral face”, while TSAI is silent regarding the curvature of the lateral faces of the light adjusting hole, one of ordinary skill in the art would have recognized that the degree of curvature can be selected to direct light in a particular manner for a desired light distribution pattern. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the curvature of WANG modified by SHMIZU and TSAI such that the curvature of the first lateral face is smaller than the curvature of the second lateral face TSAI in order to provide a shape to direct light for a desired light distribution pattern.

Regarding claim 8, WANG further discloses wherein the first lateral face extends in a plane orthogonal to the first straight line (as seen in Fig.6, the first lateral face of the light adjusting hole 514 was considered to generally extend in a plane orthogonal to the first straight line).

Regarding claim 12, WANG modified by SHMIZU fails to disclose wherein the light adjusting hole passes through the light guide member from an upper face to a lower face of the light guide member.
However, TSAI discloses the light adjusting hole (81, Fig.10) passes through a light guide member (41, Fig.10) from an upper face to a lower face of the light guide member (as seen in para[0031], since the light adjusting hole 81 is a through hole, the light adjusting hole 81 was considered to pass through the upper face of the light guide member 41 to the lower face of the light guide member 41).
Therefore, in view of TSAI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light adjusting hole passes through an upper face to a lower face of the light guide member as taught by TSAI to the light adjusting hole of WANG modified by SHMIZU in order to direct light out of the light guide member.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2009/0067176) modified by SHMIZU (US 2012/0013811), and in view of SAKAI (US 2007/0147073).
Regarding claim 13, WANG modified by SHMIZU fails to disclose a light adjusting member disposed in an area immediately above the light source placement part in an upper face of the light guide member to reflect a portion of light emitted from the light source and transmit a portion of the light emitted from the light source.
However, SAKAI discloses a light adjusting member (7, Fig.8) disposed in an area immediately above a light source placement part (6, Fig.8) in an upper face (30, Fig.8) of a light guide member (5, Fig.8) to reflect a portion of light emitted from a light source (4, Fig.8) and transmit a portion of the light emitted from the light source (as seen in Fig.4 and para[0048]-para[0051], the light adjusting member 7 reflects and transmits a portion of the light of the light source 4).
Therefore, in view of SAKAI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light adjusting member as taught by SAKAI to the light guide member of WANG modified by SHMIZU in order to direct light away from the optical axis of the light source to provide a more uniform light distribution pattern.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2009/0067176) modified by SHMIZU (US 2012/0013811), and in view of YAMAMOTO (US 2018/0182940).
Regarding claim 14, WANG further discloses wherein the light source comprises a light emitting element.
WANG modified by SHMIZU fails to disclose the light emitting element has a first face on which a pair of positive and negative electrodes are formed, and a second face located opposite to the first face.
However, YAMAMOTO discloses a light emitting element (22, Fig.9) has a first face on which a pair of positive and negative electrodes are formed, and a second face located opposite to the first face.
Therefore, in view of YAMAMOTO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pair of electrodes as taught by YAMAMOTO to the light source of WANG modified by SHMIZU in order to electrically connect the light source.

Regarding claim 15, WANG modified by SHMIZU and YAMAMOTO as discussed above for claim 14 fails to disclose wherein the light emitting element further comprises a light shielding layer disposed on the second face.
However, YAMAMOTO further discloses a light shielding layer (24, Fig.9) positioned on the second face.
Therefore, in view of YAMAMOTO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light shielding layer as taught by YAMAMOTO to the light source of WANG modified by SHMIZU and YAMAMOTO in order to direct light away from the optical axis of the light source to provide a more uniform light distribution pattern.

Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2009/0067176) modified by SHMIZU (US 2012/0013811), and in view of YAMADA (US 2018/0180249).
Regarding claim 14, WANG modified by SHMIZU fails to disclose wherein the light source comprises a light emitting element, and the light emitting element has a first face on which a pair of positive and negative electrodes are formed, and a second face located opposite the first face.
However, YAMADA discloses a light emitting element (105, Fig.1A) has a first face on which a pair of electrodes (102, Fig.1A) are formed, and a second face located opposite to the first face.
Therefore, in view of YAMADA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pair of electrodes as taught by YAMADA to the light emitting element of WANG modified by SHMIZU in order to electrically connect the light source.

Regarding claim 16, WANG modified by SHMIZU and YAMADA as discussed above for claim 14 fails to disclose wherein the light source further comprises: a light transmissive layer disposed at least on the second face of the light emitting element, and a light shielding film disposed on the light transmissive layer.
However, YAMADA further discloses a light transmissive layer (106, Fig.1A) disposed at least on the second face of the light emitting element (105, Fig.1A), and a light shielding film (107, Fig.1A) disposed on the light transmissive layer.
Therefore, in view of YAMADA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light transmissive layer and a light shielding film as taught by YAMADA to the light source of WANG modified by SHMIZU and YAMADA in order to direct light away from the optical axis of the light source to provide a more uniform light distribution pattern.

Regarding claim 17, WANG modified by SHMIZU and YAMADA as discussed above for claim 14 fails to disclose wherein the light source further comprises a wavelength conversion layer disposed at least on the second face of the light emitting element.
However, YAMADA discloses a wavelength conversion layer (106, Fig.1A) disposed at least on the second face of the light emitting element (105, Fig.1A).
Therefore, in view of YAMADA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wavelength conversion layer as taught by YAMADA to the light source of WANG modified by SHMIZU and YAMADA in order to convert the light of the light source to a desired color.

Regarding claim 18, WANG modified by SHMIZU and YAMADA as discussed above for claim 17 fails to disclose wherein the light source further comprises a light shielding film disposed on the wavelength conversion layer.
However, YAMADA further discloses a light shielding film (107, Fig.1A) disposed on the wavelength conversion layer (106, Fig.1A).
Therefore, in view of YAMADA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light shielding film as taught by YAMADA to the light source of WANG modified by SHMIZU and YAMADA in order to direct light away from the optical axis of the light source to provide a more uniform light distribution pattern.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0293648, US 2005/0122591, and US 2009/0003002 discloses light adjusting holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875